DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7 and 9-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Tipirneni (US 20070260248).
With respect to claim 1, Tipirneni discloses a spinal screw (100) (see fig. 8 below) comprising: a shaft (110) formed with a lumen (see fig. 8 below and also para. 75, note that 110 is a sleeve) and comprising a head (112); a distal movable member (130) comprising a distal tip (see fig. 8 below) and arranged to move in a distal portion of said lumen (see para. 74 and also fig. 8 below), and wherein said distal movable member comprises a proximal surface (see fig. 8 below) arranged to abut against a stopper (142) formed in said shaft (see fig. 8 below and also 76 and 77, note that 142 attaches 140 to 130 and because spring 140 is attached to 112, the translation of 130 is limited by the force of the spring). 

    PNG
    media_image1.png
    491
    705
    media_image1.png
    Greyscale

As for claim 2, Tipirneni further discloses the spinal screw according to claim 1, further comprising a biasing device (140) configured to provide an urging force on said distal movable member (see fig. 8 above and also para. 75). 
As for claim 3, Tipirneni further discloses the spinal screw according to claim 2, wherein said biasing device (140) is configured to provide a distally-directed urging force on said distal movable member (see fig. 8 above and note that relative compression or stretching of spring 140 will dictate the position of 130 relative to the distal portion of 110). 
As for claim 4, Tipirneni further discloses the spinal screw according to claim 2, wherein said biasing device (140) is configured to provide a proximally-directed urging force on said distal movable member (see fig. 8 above and note that relative 
As for claim 6, Tipirneni further discloses the spinal screw according to claim 2, wherein said biasing device (140) is initially held in a compressed state by a latch (c-clip, see para. 76, 78). 
As for claim 7, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal movable member (130) is held at a desired extended position by a catch (140, 142- see para. 76-77 and note that relative compression or stretching of spring 140 will dictate the position of 130 relative to the distal portion of 110). 
As for claim 9, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip of said distal movable member is not round (see fig. 8 above and note cutting edge at tip). 
As for claim 10, Tipirneni further discloses the spinal screw according to claim 1, wherein a cross section of said distal movable member varies along its length (e.g. see fig. 8 above and note that 130 has a shaft and a distal tip of differing diameters). 
As for claim 11, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip of said distal movable member is blunt or flat (see fig. 8 above). 
As for claim 12, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip comprises an additional stopper (e.g. topmost thread of 133/distal tip) comprising a distally facing wall (e.g. thread body) proximal to a distal-most point of said distal tip (see fig. 8 above). 
As for claim 13, Tipirneni further discloses the spinal screw according to claim 1, wherein said distal tip comprises one or more anti-rotation elements (e.g. threads that will lock the screw to bone once installed, preventing pullout torque).

Claims 1 and 5 are rejected under 35 U.S.C. 102a1 as being anticipated by Tronzo (US 4940467).
With respect to claims 1 and 5, Tronzo discloses a spinal screw (10) (see fig.1-2 below) comprising: a shaft (11) formed with a lumen (see fig. 1-2 below and also col. 4 lines 53-67) and comprising a head (12, see fig. 1-2 below and also col. 4 lines 53-67); a distal movable member (30) comprising a distal tip (32, see fig. 1-2 below) and arranged to move in a distal portion of said lumen (see fig. 1-2 below and abstract), and wherein said distal movable member comprises a proximal surface (40, see fig. 1-2 below) arranged to abut against a stopper (16, see col. 5 lines 23-36 and note that 16 prevents axial movement between 11 and 30) formed in said shaft; and wherein said stopper comprises a distal wall or shoulder formed in said lumen (see fig. 1 below).

    PNG
    media_image2.png
    362
    668
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tipirneni (US 20070260248), as applied to claim 1 above, in view of Wu (US 20110093020).
As for claim 8, Tipirneni does not appear to teach wherein said distal tip of said distal movable member is round. 
Wu, also drawn to bone screws, teaches wherein a distal tip of a screw is round (see para. 24, 58) in order to allow the screw to be inserted within a pre-tapped hole and prevent the screw from cutting out (see para. 24, 58).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to modify the distal tip of the distal moveable member of Tipirneni wherein said distal tip of said distal movable member is round, in view of Wu, in order to allow the screw to be inserted within a pre-tapped hole and prevent the screw from cutting out.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tara Carter whose telephone number is (571) 272-3402. The examiner can normally be reached on M-F 7am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TARA ROSE E CARTER/           Examiner, Art Unit 3773                                                                                                                                                                                             	
/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773